Citation Nr: 1544367	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-08 733 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to increases in the ratings for degenerative lumbar disc disease with right sacroiliitis, currently assigned "staged" ratings of 10 percent prior to February 27, 2015, and 20 percent from that date.  

2.  Entitlement to service connection for leishmaniasis.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Paul, Minnesota RO.  In May 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 90 day abeyance period to allow for the submission of additional evidence; such evidence was received with a waiver of initial AOJ consideration.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In August 2014 and March 2015, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeal in the matters of increased ratings for degenerative lumbar disc disease with right sacroiliitis and service connection for leishmaniasis; there are no questions of fact or law in these matters remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met with respect to the matters of increased ratings for degenerative lumbar disc disease with right sacroiliitis and service connection for leishmaniasis; the Board has no further jurisdiction in the matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In May 2011, the Veteran filed a substantive appeal that perfected his appeal in the matters of an increased rating for degenerative lumbar disc disease with right sacroiliitis and service connection for leishmaniasis.  In an August 2014 statement, the Veteran requested to withdraw the issue of service connection for a skin condition (leishmaniasis).  In a March 2015 statement, the Veteran requested to withdraw the issue on appeal for his back condition as he was satisfied with the 20 percent evaluation, and limit his appeal to the matter of service connection for left ear hearing loss.  

As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of increased ratings for degenerative lumbar disc disease with right sacroiliitis and service connection for leishmaniasis.  Accordingly, the Board has no further jurisdiction in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal in the matters of increased ratings for degenerative lumbar disc disease with right sacroiliitis and service connection for leishmaniasis is dismissed.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

The Veteran contends that his hearing acuity was damaged by his service in artillery and aviation service, exposing him to noise trauma.  On August 2008 VA pre-discharge examination, audiometric testing did not reflect that the Veteran has left ear hearing loss in accordance with VA standards.  Service connection was, however, granted for right ear hearing loss and tinnitus.

The Veteran submitted a June 2015 private audiogram showing puretone thresholds of 50 decibels at 3000 Hertz and 55 decibels at 4000 Hertz, indicating that he now has left ear hearing loss in accordance with VA criteria.  The Board finds that a new VA audiological examination is indicated.


Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an audiological examination of the Veteran to determine whether or not he has a left ear hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so its likely etiology (specifically whether it is related to his service).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following: 

(a) Does the Veteran have a left ear hearing loss disability as defined in 38 C.F.R. § 3.385?  The explanation of rationale for the opinion should (to the extent possible) reconcile any conflicting findings in that regard made on June 2015 private treatment; and

(b) If a left ear hearing loss disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's acknowledged exposure to noise trauma in service.  The examiner is advised that service connection is in effect for tinnitus and right ear hearing loss.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the left ear hearing loss is unrelated to service, it would be helpful if the explanation identifies other (considered more likely) possible etiologies for the left ear hearing loss; and

(c) If a left ear hearing loss disability is found and is further found less likely (a less than 50 % probability) to be related to acknowledged exposure to noise trauma in service, the examiner should further opine whether left ear hearing loss disability is at least as likely as not (a 50 % or better probability) (i) caused by or (ii) aggravated by the Veteran's service-connected tinnitus and/or right ear hearing loss.  The opinion must address aggravation.  The examiner must explain the rationale for the opinion in detail.

2.  Thereafter, please review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


